Citation Nr: 1810282	
Decision Date: 02/15/18    Archive Date: 02/27/18

DOCKET NO.  12-26 660	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to a compensable rating for actinic keratosis of the left cheek. 

2.  Entitlement to service connection for a skin disorder, separate and distinct from service-connected actinic keratosis.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

A. Parrish, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1959 to August 1963 and from September 1990 to April 1991.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

In May 2015, the Board remanded these matters for further development.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The issue of entitlement to service connection for a skin disorder, separate and distinct from service-connected actinic keratosis, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACTS

1.  For the period prior to June 22, 2015, and for the period beginning on  September 12, 2016, the Veteran's actinic keratosis manifested on less than 5 percent of his entire body or less than 5 percent of the exposed area, and did not require systemic or topical therapy.

2.  For the period from June 22, 2015, to September 11, 2016, the Veteran's actinic keratosis manifested on 20 percent to 40 percent of the Veteran's entire body, but did not require systemic therapy.




CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for the Veteran's actinic keratosis of the left cheeck for the period prior to June 22, 2015, and for the period beginning on September 12, 2016, have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.118, Diagnostic Codes (DC) 7899-7806 (2017).

2.  The criteria for a 30 percent rating for the Veteran's actinic keratosis of the left cheek for the period from June 22, 2015, to September 11, 2016, have been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.118, Diagnostic Codes (DC) 7899-7806 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Pursuant to the Veterans Claims Assistance Act (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5102, 5103, 5103A, 5107 (2012);  38 C.F.R. §§ 3.102, 3.156(a), 3.159 (2017).

Neither the Veteran nor his representative have raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board.");  Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Increased Rating

Disability ratings are determined by application of the criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  38 U.S.C. § 1155 (2012); 38 C.F.R. Part 4 (2017).  When a question arises as to which of two ratings applies under a particular Diagnostic Code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating. Otherwise, the lower rating applies.  38 C.F.R. § 4.7  (2017).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2017). 

The Board notes that where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the  possibility that different ratings may be warranted for different time periods.

In December 2010, the Veteran sought a compensable rating for his service connected actinic keratosis.  

The Veteran was assigned a non-compensable evaluation for actinic keratosis as of the March 10, 2005, grant of service connection under DCs 7899-7806.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned.  The additional code is shown after a hyphen.  Regulations provide that when a disability not specifically provided for in the rating schedule is encountered, it will be rated under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  38 C.F.R. § 4.20.  

Because the Veteran's specific diagnosis was not listed in the Rating Schedule, DC 7899 was assigned pursuant to 38 C.F.R. § 4.27, which provides that unlisted disabilities requiring rating by analogy will be coded first by the numbers of the most closely related body part and "99."  See 38 C.F.R. § 4.20.  Here, the most closely analogous diagnostic code was DC 7806, for dermatitis or eczema.

Under DC 7806, a non-compensable rating is warranted when less than 5 percent of the entire body or less than 5 percent of exposed area is affected, and no more than topical therapy is required during the past 12-month period. A 10 percent rating requires that at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas be affected, or intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs for a total duration of less than 6 weeks during the past 12-month period. A 30 percent rating requires that 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas be affected, or systemic therapy such as corticosteroids or other immunosuppressive drugs for a total duration of 6 weeks or more, but not constantly, during the past 12-month period. A 60 percent rating requires more than 40 percent of the entire body, or more than 40 percent of exposed areas be affected, or constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs during the past 12-month period.  38 C.F.R. § 4.118 , DC 7806 (2017).

The provisions of DC 7806 also provides for a rating of disfigurement of the head, face, or neck (DC 7800) or scars (DCs 7801, 7802, 7803, 7804, or 7805), depending upon the predominant disability.

DC 7801 governs scars involving areas other than the head, face, or neck that are deep and nonlinear.

DC 7802 applies to burn scars or scars due to other causes, not of the head, face, or neck that are superficial and nonlinear.  Under this provision, a maximum schedular evaluation of 10 percent is warranted for scars with an area or areas of 144 sq. inches (929 sq. cm.) or greater.  Note 1 provides that a superficial scar is one not associated with underlying soft tissue damage.

DC 7804 applies to scars that are unstable or painful.  

DC 7805 applies to other scars (including linear scars) and other effects of scars evaluated under DCs 7800, 7801, 7802 and 7804.  Any disabling effects not considered in a rating provided under DCs 7800 through 7804 should be evaluated under an appropriate diagnostic code.

In January 2011, the Veteran had a VA examination regarding his skin condition.  Upon examination, the examiner found three actinic keratosis lesions on the Veteran's right arm, measuring .5 cm x .5 cm.  The examiner noted no actinic keratosis recurrences on the Veteran's left cheek, but multiple actinic keratosis lesions on the Veteran' right arm.  The examiner noted that the Veteran's dermal lesions were less than 5 percent of his exposed body surface.  

In September 2013, a VA examination found the Veteran to not have a skin condition which caused scarring or disfigurement of the head, face, or neck.  No benign or malignant skin neoplasms or systemic manifestations due to any skin disease was found.  The Veteran had not been treated with any oral or topical medications in the prior 12 months for any skin condition.  The examiner found that the Veteran did not have any visible or specific skin conditions.  

In a June 22, 2015 VA examination, the Veteran reported various skin discolorations.  The Veteran reported also having dry areas of skin that changed color located on his anterior trunk, posterior trunk, right upper extremity, left upper extremity, left lower extremity, lateral calf area, posterior right lower extremity and upper calf area which would be consistent with actinic keratosis.  The condition did not cause disfigurement of the Veteran's head, face, or neck.  His skin condition was not treated with oral or topical medication.  The Veteran had not had any debilitating or non-debilitating episodes of any skin disorder.  Upon examination, the Veteran's actinic keratosis was found to cover 20 percent to 40 percent of his body area and 5 percent to 20 percent of the exposed areas affected.  

In a September 12, 2016, a VA examination found that the Veteran did not have any skin condition which required oral or topical medications in the prior 12 months.  Upon examination, the Veteran was not found to have any visible skin conditions on his total body area or on any exposed area.  The examiner noted that the Veteran's actinic keratosis was treated and no longer visible.  The Veteran's head, neck, chest, back, abdomen, and bilateral arms were negative for dermatitis or new lesions at the time of the exam.  The Veteran denied any other site of skin dermatitis or abnormal lesions on buttocks, groin, or lower extremities and declined exam of these areas.

Based on the foregoing, the Board finds that the Veteran's actinic keratosis does not warrant a compensable rating prior to the June 22, 2015, VA examination.  Though the January 2011 VA examiner found the Veteran to have multiple actinic keratosis lesions on his right arm, the examiner also noted that there were no actinic keratosis recurrences on the Veteran's left cheek.  The examiner also found that the Veteran's dermal lesions encompassed less than 5 percent of his exposed body surface.  Additionally, the September 2013 VA examination did not found the Veteran to have a skin condition which caused scarring or disfigurement of the head, face, or neck, and also did not find the Veteran to have any visible or specific skin condition.  Thus, consistent with a non-compensable rating under DC 7806, the Board finds that the evidence showed that for the period prior to June 22, 2015, the Veteran's actinic keratosis had affected less than 5 percent of his total body.  

However, the Board finds that the Veteran's service-connected actinic keratosis warrants a 30 percent rating for the period beginning June 22, 2015, to the September 12, 2016, VA examination.  The June 2015 examiner clearly found that the Veteran's actinic keratosis had affected 20 percent to 40 percent of his total body, as contemplated by the 30 percent evaluation under DC 7806.  The September 2016 examiner, though, found that the Veteran did not have any visible skin conditions on his total body area or on any exposed area.  The September 2016 examiner also clearly noted that the Veteran's actinic keratosis was no longer visible.  Thus, a 30 percent rating under DC 7806 for the Veteran's actinic keratosis for the period from June 22, 2015, to September 11, 2016, is warranted.  

The Board also finds that at no point during the appeal period does the evidence of record demonstrate that a rating in excess of 30 percent for the Veteran's actinic keratosis is warranted.  The competent evidence of record does not show that the Veteran's actinic keratosis was characterized by more than 40 percent of the entire body, or any systemic therapy such as corticosteroids or other immunosuppressive drugs required.  See 38 C.F.R. 4.118 , DC 7806 (2017).  The Board notes that all of the VA examiners stated that the Veteran was not using systemic therapy, corticosteroids, or immunosuppressive drugs to treat his actinic keratosis.  

The Board finds the January 2011, September 2013, June 2015, and September 2016 VA examiners' medical opinions highly probative to the issue of the severity of the Veteran's actinic keratosis.  Specifically, the examiners interviewed the Veteran and conducted a physical examination.  Moreover, the examiners had the requisite medical expertise and had sufficient facts and data on which to base their conclusions.  As such, the Board accords the VA examination opinions great probative weight.  

The Board has also considered the statements submitted by the Veteran in support of the claim.  The Board finds that the Veteran is a lay person and while competent to report observable symptoms of his actinic keratosis that he experiences through his senses, such pain and discoloration, he is not competent to identify a specific level of disability according to the appropriate diagnostic codes.  Layno v. Brown, 6 Vet. App. 465 (1994).  Determining whether the Veteran meets some of the criteria for a higher rating requires medical diagnostic testing.  The medical findings, as provided in the examination reports, directly address the criteria under which his disability is rated.  The Board finds that evidence is the most persuasive and outweighs the Veteran's statements in support of his claim.

The Board has also considered whether the Veteran's actinic keratosis warranted an evaluation pursuant to any other applicable DCs.  However, nothing in the evidence of record suggests that the Veteran's actinic keratosis caused scarring or disfigurement.  The Board notes that the September 2016 VA examination specifically stated that scars on the Veteran's left cheek or lower back were not visible.  Thus, a rating pursuant to DCs 7800-7805 is not warranted.

Accordingly, the Board finds that the preponderance of the evidence is against a compensable rating for the period prior to June 22, 2015, and for the period beginning on September 12, 2016.  The Board also finds that the Veteran's actinic keratosis meets the criteria for a 30 percent rating for the period from June 22, 2015 to September 11, 2016.  Additionally, the Board finds that the preponderance of the evidence is against the assignment of a rating higher than 30 percent at any time.  38 U.S.C. § 5107(b) (2012); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to a compensable rating for the Veteran's actinic keratosis of the left cheek for the period prior to June 22, 2015, and for the period beginning on September 12, 2016, is denied.

Entitlement to a 30 percent rating, but no higher, for the Veteran's actinic keratosis of the left cheek for the period from June 22, 2015, to September 11, 2016, is granted, subject to the laws and regulations governing the payment of monetary benefits.


REMAND

Although further delay is regrettable, the Board finds that additional development is necessary prior to appellate review. 

The Veteran seeks service connection for other skin conditions, separate and distinct from his service connected actinic keratosis, to include seborrheic keratosis and benign neoplasms of the skin.  In his September 2014 Appeal to the Board of Veterans' Appeals, the Veteran claimed he was exposed to toxic oil residue while serving in the Persian Gulf, and related his additional skin conditions to that exposure.  Though multiple VA examinations regarding the Veteran's skin conditions have been performed, no examination addressed the effect that possible exposure to oil residue could have on the Veteran's additionally diagnosed skin or skin conditions.  As such, and after review of the claims file, the Board finds that there is sufficient evidence to warrant a VA examination for the Veteran's claim for service connection for his skin conditions in relationship to his claimed exposure to oil.  See McClendon v. Nicholson, 20 Vet. App. 79 (2006).  Accordingly, remand is warranted in order to schedule the Veteran for an appropriate VA examination in accordance with McClendon.

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Associate with the record any VA clinical documentation not already of record pertaining to treatment of the Veteran, including that provided after 2013.

2.  Thereafter, schedule the Veteran for a VA examination with a Dermatologist to determine the nature and etiology of any skin condition OTHER THAN actinic keratosis, to include seborrheic keratosis and benign neoplasms of the skin.  The examiner should review the claims file, including a copy of this Remand and note that review in the report.  The examiner should state:

Whether it is at least as likely as not (50 percent or greater probability) that any diagnosed skin condition OTHER THAN actinic keratosis, to include seborrheic keratosis or benign neoplasms of the skin, had onset in service or within one year following separation from service, or were causally related to service, to include exposure to oil while in-service.

The examiner must provide a complete rationale on which his/her opinion is based, and must include a discussion of the medical principles as applied to the medical evidence and facts used in establishing his or her opinion.  

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a conclusion as it is to find against it. 

If the examiner finds that he/she cannot provide an opinion without resorting to speculation, he/she should explain the inability to provide an opinion.

3.  After ensuring compliance with the development requested above, readjudicate the claim remaining on appeal.  If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
Lesley A. Rein
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


